Citation Nr: 1811261	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-19 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to November 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.    


FINDING OF FACT

In June 2017, prior to the promulgation of a decision in the appeal, the Board received written notification dated in May 2017 from the Veteran's representative that the Veteran wished to withdraw the appeal for entitlement to an initial evaluation in excess of 70 percent for PTSD. 


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an initial evaluation in excess of 70 percent for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.

Here, in written correspondence dated in May 2017, and received in June 2017, the Veteran's representative notified VA that the Veteran desired to withdraw his appeal regarding the issue of entitlement to an initial evaluation in excess of 70 percent for PTSD.  As there remains no allegation of error of fact or law for appellate consideration regarding this issue, the Board does not have jurisdiction to review the claim.  Accordingly, the issue must be dismissed.


ORDER

The appeal as to entitlement to an initial evaluation in excess of 70 percent for PTSD is dismissed.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


